DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Mulcahy on January 3, 2022.

The application has been amended as follows: 

On the claims filed December 21, 2021
Claim 1, last line of page 2, DELETE the period after “wherein”
Claim 13, last line of page 5, DELETE the line “the optical element is a lens,”

Response to Arguments
Applicant’s arguments, see pages 10-11, in combination with amendments incorporating subject matter previously indicated as allowable, filed December 21, 2021, with claims 1, 16, and 17 have been fully considered and are persuasive.  The rejection of claims 1, 16, and 17 has been withdrawn. 
Furthermore, applicant’s amendment renders the claims no longer interpreted under 35 USC 112(f).
Allowable Subject Matter
Claims 1-5, 7, 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner’s reasons for allowance can be found in the Office Action dated September 21, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877